Citation Nr: 1000839	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic cervicalgia 
secondary to mild intevertebral disc disease with possible 
evidence of mild ligamentous laxity at C5-C6.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1970 to July 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In September 2004, the Veteran testified at a travel board 
hearing before the undersigned; a transcript of that hearing 
is of record.  

The Board notes that the claim at issue was previously 
remanded by the Board in July 2005 and May 2008, for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

The Board also previously referred the case for an expert 
opinion from an orthopedist with the Veteran's Health 
Administration (VHA).  That opinion was reviewed and is of 
record.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's 
chronic cervicalgia secondary to mild intevertebral disc 
disease with possible evidence of mild ligamentous laxity at 
C5-C6 is related to his active duty service.


CONCLUSION OF LAW

Chronic cervicalgia secondary to mild intevertebral disc 
disease with possible evidence of mild ligamentous laxity at 
C5-C6 was incurred in the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for chronic cervicalgia secondary to mild intevertebral disc 
disease with possible evidence of mild ligamentous laxity at 
C5-C6 is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that his cervical spine disorder is 
related to motor vehicle accidents that occurred during the 
Veteran's active military service.  While on active duty the 
Veteran was involved in two motor vehicle accidents, dating 
October 1977 and October 1980.  In the first accident, the 
Veteran's vehicle went  rolling down a hill and he sustained 
various injuries.  Most pertinent to the issue at hand, the 
Veteran hit his head, suffering a laceration over one 
eyebrow.  The Veteran was said to be disoriented following 
the accident and later it was noted that the Veteran suffered 
a concussion with diplopia and periods of unconsciousness.  
In the second accident, in addition to rib, left knee, and 
right thigh injuries, the Veteran's head went through the 
windshield and he sustained facial lacerations, as well as 
head trauma with some discoloration and swelling.  The 
Veteran is currently service-connected for left knee lateral 
instability, status post arthrotomy, and residuals of a back 
injury; both associated with the motor vehicle accidents.  

The competent medical evidence of record indicates that the 
Veteran has had various complaints regarding his cervical 
spine pain.  A January 1983 VA examination report and the x-
ray reports associated with it, reveal negative results with 
regard to the Veteran's cervical spine.  However, a November 
1990 VA examination diagnosed chronic cervical back pain 
consistent with muscle strain.  Private medical records 
dating from May 1994 to July 1994 indicated that the Veteran 
was diagnosed with and treated for chronic cervical sprain 
complex.  X-rays taken in August 2003 reveal mild cervical 
spine degenerative change, with no acute fracture, 
dislocation, or other significant abnormality noted.  

In the April 2006 Compensation and Pension examination the 
examiner diagnosed the Veteran with chronic cervicalgia 
secondary to mild intervertebral disc disease with possible 
evidence of mild ligamentous laxity at C5-C6.  X-rays 
associated with the examination reveal a mild degenerative 
change of the lower cervical spine manifested by scattered 
small osteophyte formation.  A private MRI report dated July 
2006 revealed evidence of disc protrusion and/or herniation 
at C5-C6 and C6-C7 levels.  The report further noted moderate 
left-sided neural foraminal encroachment which could result 
in left C8 radiculopathy.

In a March 2009 VAMC examination report, the examiner noted 
that the Veteran's neck pain is most likely exacerbated by 
his service-connected lower back and knee issues.  Noting 
this statement by the VA examiner, the Board referred the 
case for an expert opinion from an orthopedist with the 
Veteran's Health Administration (VHA) to determine if the 
Veteran's cervical spine disorder is related to his service-
connected disabilities.  The specialist reviewed the claims 
file.  The Board notes that the specialist did not address 
the issue of whether the Veteran's cervical spine condition 
is related to his service-connected disabilities, but rather, 
the specialist addressed direct service connection as it 
pertains to the Veteran's in-service motor vehicle accidents.  

The specialist offered the opinion that it would be difficult 
to say that the Veteran's current cervical spine issues were 
not the result of the Veteran's in-service motor vehicle 
accidents.  Indeed, the specialist noted that is was 
surprising the Veteran's neck injuries were not more severe.  
In forming his opinion, the specialist noted the head 
injuries the Veteran sustained in both motor vehicle 
accidents and stated that the forces required to create 
visible damage to the Veteran's head would transmit 
significant forces to the Veteran's neck as it is a fragile 
link between the Veteran's head and the rest of his body.  
The Board acknowledges the April 2006 C&P examiner's opinion 
that the Veteran's cervical spine disorder is not related to 
his active duty service.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In reviewing the aforementioned 
evidence, the Board notes that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the Veteran. 38 U.S.C.A. § 5107(b).

The Board finds that the evidence discussed herein is equally 
positive and negative as to whether the Veteran's cervical 
spine condition is related to the two motor vehicle accidents 
that occurred during the Veteran's active military service.  
Applying the relevant law and regulations to the facts in 
this case, the Board notes that the Veteran is currently 
diagnosed with chronic cervicalgia secondary to mild 
intevertebral disc disease with possible evidence of mild 
ligamentous laxity at C5-C6, and there is a competent medical 
opinion based on a thorough review of the Veteran's records, 
stating that the Veteran's current cervical spine 
symptomatology is consistent with injuries suffered during 
two in-service motor vehicle accidents.  Under the 
circumstances, the Board must conclude that the Veteran's 
cervical spine disorder was incurred in service.  
Accordingly, the Board will resolve any reasonable doubt in 
favor of the Veteran and grant service connection for a 
cervical spine condition.  38 U.S.C.A. § 5107(b).

Under the above circumstances, the Board finds that the 
evidence is in equipoise.  In resolving all doubt in favor of 
the Veteran, his claim of service connection for chronic 
cervicalgia secondary to mild intevertebral disc disease with 
possible evidence of mild ligamentous laxity at C5-C6, is 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic cervicalgia 
secondary to mild intevertebral disc disease with possible 
evidence of mild ligamentous laxity at C5-C6 is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


